Citation Nr: 0517032	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  94-41 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an increased rating for a left knee 
disability based on instability, currently assigned a 20 
percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1969 to February 
1973, February 1977 to February 1979, and September 1979 to 
October 1985.

Historically, service connection for a heart disorder was 
originally denied by a July 1974 rating decision.  After 
appellant was so notified later that month and a Statement of 
the Case was issued, he did not file a timely Substantive 
Appeal therewith.  That July 1974 rating decision represents 
the last final decision with regards to the heart disability 
service connection issue.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1987 rating decision by the San 
Diego, California, Regional Office, which, in effect, 
reopened and denied on the merits the heart disability 
service connection claim and an August 1993 rating decision 
by the Portland, Oregon, Regional Office (RO), which 
confirmed a 10 percent evaluation for residuals of a left 
knee injury, coded under Diagnostic Code 5257 for 
instability.  

Although in December 1993, appellant requested that a Travel 
Board hearing be scheduled, in a clarification letter later 
that month, he chose instead that a hearing be held before a 
hearing officer at the RO.  Such RO hearing was held in March 
1994.  

A subsequent August 1994 rating decision increased the 
evaluation for residuals of a left knee injury from 10 
percent to 20 percent, effective May 20, 1992.  A January 
1999 Board decision denied an increased rating for 
hypertension and remanded the issues of service connection 
for heart and back disabilities and an increased rating for 
residuals of a left knee injury to the RO for additional 
evidentiary development.  A July 2000 rating decision granted 
service connection for a back disability, thereby rendering 
that issue moot.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)), became law.

A June 2002 rating decision subsequently assigned a separate 
10 percent evaluation for degenerative joint disease of the 
left knee, effective September 20, 2001.  Since a timely 
Notice of Disagreement was not received with respect to that 
10 percent evaluation assigned, the appellate issue involving 
the left knee is limited to an increased rating for a left 
knee disability based on instability.  Similarly, the "heart 
disability" issue is separate from the service-connected 
hypertension that is not otherwise at issue.

In October 2002, the Board undertook additional development 
on said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  Consequently, in light of that Federal 
Circuit case, in July 2003, the Board remanded the case to 
the RO for additional development, including readjudication 
that considered the VCAA and any additional evidence obtained 
pursuant to the Board development regulations in effect prior 
to said judicial invalidation.

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  It has not been shown, by credible, competent evidence, 
that appellant presently has any heart abnormality, disease, 
or disability.  According to recent VA medical opinion, any 
heart murmur heard is functional in nature, is of no clinical 
significance, and does not represent a disease entity.  

2.  Appellant's service-connected left knee disability in 
question is manifested primarily by no more than moderate 
ligamentous laxity/instability.  


CONCLUSIONS OF LAW

1.  Appellant does not have a chronic heart disability that 
was incurred in or aggravated by service, may be presumed to 
have been so incurred, or was proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

2.  The criteria for an increased rating in excess of 20 
percent for appellant's left knee disability based on 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable with 
respect to the appellate issues, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  With respect to the appellate issues, a 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence are documented in the voluminous 
claims folders.  Numerous service and post-service clinical 
records have been associated with the claims folders, which 
include VA, private, and Social Security Administration (SSA) 
medical records, with diagnostic studies applicable to 
diagnosing any heart disability.

The Board has also remanded the case for additional 
evidentiary and procedural development.  Prior to the January 
1999 and July 2003 Board remands, a number of VA orthopedic 
and cardiologic examinations were conducted, and relevant VA 
treatment records have also been associated with the claims 
folders.  Additionally, pursuant to said remands, recent 
January 2003 and March 2004 VA cardiologic and orthopedic 
examinations were conducted with comprehensive diagnostic 
tests, and in a February 2003 addendum, a detailed medical 
opinion was rendered by a cardiologist as to whether 
appellant has any heart disability.  Also, said clinical 
records and VA orthopedic examinations provide relevant 
symptoms and findings regarding the nature and severity of 
the service-connected left knee disability.

In addition, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decisions.  Included in the Statements were provisions of 
38 C.F.R. § 3.159 setting forth VA's duties to assist in 
developing claims and notify claimants of necessary 
information/evidence.  It does not appear that appellant has 
informed the VA of the existence of any additional, specific 
competent evidence that might prove to be material concerning 
said appellate issues.

Although appellant has offered his own testimony as to the 
etiology of the claimed heart disability, the Board has not 
placed any significant probative value to it because 
appellant is a lay person and unqualified to express medical 
opinion.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Although a pre-adjudication 
VCAA notice was not provided in the instant case, Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  Again, it is emphasized that the RO 
appropriately developed said appellate claims.  Furthermore, 
appellant was provided a February 2004 VCAA notice on the 
appellate issues after the enactment of the VCAA.  The 
February 2004 VCAA notice letter issued by the RO on said 
appellate claims specifically advised the appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Neither 
appellant nor his representative has stated that there is any 
material evidence not currently of record that should be 
obtained with respect to the appellate issues.  The Board 
recognizes that the case has remained in appellate status for 
a lengthy period of time and that remanding the case for any 
additional development would simply delay the case without 
material benefit to appellant.  

In any event, the Board finds that, in the circumstances of 
this case, the directives and intent of the VCAA were 
essentially complied with regarding VA's duties to notify and 
assist the veteran; and any additional development or 
notification would serve no useful purpose, with respect to 
the appellate issues.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any "error" resulting from lack of pre-adverse 
rating decision VCAA notice does not affect the merits of the 
claims at issue or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. April 14, 2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues in question.


I.  Service Connection for a Heart Disability

Appellant contends that he has a heart disability that had 
its onset during service or that it is related to his 
service-connected hypertension.  Although appellant and 
members of his family have testified at a hearing on appeal 
as to the appellate issues, lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer medical opinions as to cause or etiology of a claimed 
disability.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  

In deciding the heart disability service connection issue on 
appeal, the Board will consider applicable statutory and 
regulatory provisions, including the following:  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In this case, as no heart disability has 
been medically confirmed, there is no basis for application 
of this presumption.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, supra.  In this 
case, as no heart disability has been medically confirmed, 
there is no basis for application of these secondary service 
connection provisions.  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service entrance examination did not include any 
pertinent findings or diagnoses.  

Appellant's service medical records during the initial 
service period reveal that in May 1971, he was treated for 
strep throat.  He reported having occasional chest pain.  A 
systolic ejection heart murmur was heard.  In June 1971, the 
heart murmur was assessed as functional in nature.  

VA clinical records reveal that in March 1974, cardiac 
evaluation was negative, except for an echocardiogram that 
was strongly suggestive of idiopathic hypertrophic subaortic 
stenosis.  In April 1974, appellant underwent cardiac 
catheterization to rule out idiopathic hypertrophic subaortic 
stenosis.  The cardiac catheterization showed no evidence of 
aortic stenosis and chest x-ray and electrocardiographic 
studies were interpreted as essentially unremarkable.  It was 
medically determined that in light of normal 
electrocardiographic results and minimal criteria for 
idiopathic hypertrophic subaortic stenosis, appellant did not 
have idiopathic hypertrophic subaortic stenosis.  
Significantly, the diagnosis was systolic ejection heart 
murmur, hemodynamically insignificant.  Although on May 1974 
VA examination, an electrocardiagram was interpreted as 
showing sinus arrythmia, the results were clinically assessed 
as normal for appellant's age group.  During February 1976 VA 
hospitalization, although heart murmurs were heard and an 
electrocardiagram was interpreted as showing sinus 
bradycardia and left ventricular hypertrophy by voltage 
criteria, the results were clinically assessed as not 
indicative of any organic heart disease.  The only pertinent 
diagnosis was cardiac murmurs.

Appellant's service medical records during the second service 
period reveal that in March 1978, a systolic ejection heart 
murmur was heard.  An electrocardiagram was interpreted as 
within normal limits.  Idiopathic hypertrophic subaortic 
stenosis and mitral valve prolapse were assessed.  

Appellant's service medical records during the third service 
period reveal that in 1981, aortic stenosis was diagnosed on 
a medical board evaluation.  However, on a subsequent October 
1982 evaluation, it was specifically opined that aortic 
stenosis was not shown on diagnostic study or clinically, 
although a probable bicuspid aortic valve was noted; and it 
was determined that appellant was not disqualified from full 
active duty.  In March 1982, a systolic ejection heart murmur 
was heard.  An electrocardiagram was interpreted as within 
normal limits.  Aortic stenosis, "trivial", was assessed.  
Later that month, an echocardiogram showed essentially normal 
mitral and aortic valves and an essentially normal 
echocardiogram study was assessed.  A May 1985 military 
physical evaluation board evaluation report included a 
history of aortic stenosis with normal echocardiogram and no 
"relevant" diagnoses.  

SSA records included a June 1988 private clinical record, 
which indicated that an electrocardiagram was interpreted as 
within normal limits.  It was opined that although appellant 
had a history of mitral valve prolapse and subaortic 
stenosis, the clinical evidence failed to show either a heart 
murmur or aortic/mitral valve prolapse.

VA clinical records reveal that in July 1988, a September 
1986 echocardiogram was reported to have shown mild anterior 
mitral leaflet prolapse without evidence of ischemic heart 
disease.  However, on June 1994 VA cardiologic examination, 
the examiner stated that he did not hear any mitral valve 
abnormality/heart murmur.

Due to the obvious medical uncertainty as to whether any 
heart disability was in fact manifested, in July 2003 the 
Board remanded the case for a VA cardiologic examination and 
medical opinion regarding the appellate issue in controversy.  
In a January 2003 VA cardiologic examination report, the 
examiner stated that he had extensively and comprehensively 
reviewed the multiple claims folders, and noted that the 
relevant medical history included an in-service heart murmur 
and idiopathic hypertrophic subaortic stenosis.  Clinically, 
a heart murmur was heard.  A chest x-ray was interpreted as 
negative with normal heart size.  An electrocardiographic 
study was interpreted as normal, although slight sinus 
bradycardia was noted.  Although an echocardiographic study 
showed a trace of aortic, tricuspid, and pulmonic 
insufficiency, the cardiac ejection fraction was a normal 65% 
and there was no heart wall hypertrophy or any left 
ventricular abnormality.  Significantly, the mitral and 
aortic valves were unremarkable, and the aortic valve had 
three leaflets.  

Based on said review of the claims file and January 2003 
examination, including diagnostic studies, in a February 2003 
addendum, the examiner opined, in pertinent part, that:

First of all, it is felt that the heart 
murmur is congenital.  This is a normal 
finding in some people and therefore 
considered a functional murmur and had 
remained there all of his life.  The time 
in service had no effect on this 
functional murmur.

If this condition was due to IHSS 
[idiopathic hypertrophic subaortic 
stenosis] it would show evidence of left 
ventricular hypertrophy at this point, 
which is not shown on recent 
echo[cardiogram].  Also, at one point it 
was mentioned that he maybe had a 
bicuspid aortic valve.  This new echo 
shows that the aortic valve has three 
leaflets.  The current EKG 
[electrocardiogram] and chest x-ray also 
show no hypertrophy, therefore I feel 
that the recent tests of chest x-ray, 
EKG, and echocardiogram support my 
observation that this is most likely a 
"functional murmur" and does not 
represent any disease state or defect.  

The February 2003 VA cardiologist's medical opinion on this 
point in controversy appears well deliberated and 
sufficiently detailed and there is no explicit basis for 
rejecting its ultimate conclusion that appellant does not 
have any heart disease or disability.  The Board assigns 
great evidentiary weight to the VA medical opinion, 
particularly since (a) that medical opinion was extensively 
detailed and comprehensive and based on a review of the 
entire record, and (b) that medical opinion detailed with 
specificity the reasons why appellant does not have any heart 
disease or disability.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  It should also be 
pointed out that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The Court, in Brammer at 3 Vet. App. 225, held that 
(referring to the veteran in that case) "[i]n the absence of 
proof of a present disability there can be no valid claim."  

The Board concludes that the February 2003 VA cardiologist's 
medical opinion, which unequivocally stated that appellant 
does not have any heart disease or disability, was adequately 
supported by material facts and based on the actual clinical 
evidence in the claims folders, and thus constitutes 
credible, competent evidence that is overwhelmingly negative 
on this etiological point in controversy.  The critical point 
is that there is no competent evidence indicating that 
appellant currently has any heart disease or disability.  Any 
heart murmur has been medically opined as functional in 
nature, of no clinical significance, and not representing a 
disease entity.  As such, there is no entity to service 
connect.  Id.  Thus, given the lack of credible, competent 
clinical evidence showing that appellant currently has any 
heart disease or disability, the claim for service connection 
for a heart disability under any applicable legal basis is 
denied.  Since the preponderance of the evidence is against 
allowance of this appellate issue, the benefit-of-the-doubt 
doctrine is inapplicable, for the aforestated reasons.


II.  An Increased Rating in Excess of 20 Percent for Left 
Knee Instability.

Appellant's service medical records during the initial 
service period reveal that he sustained a twisting-type 
injury to the left knee.

On August 1985 VA orthopedic examination, the left knee joint 
was clinically stable, except for slight instability in the 
mediolateral plane.  

A May 1986 rating decision granted service connection and 
assigned a noncompensable evaluation for residuals of a left 
knee injury, which was coded under Diagnostic Code 5257 (a 
code for rating recurrent subluxation or lateral instability 
of the knee).

During December 1988 VA hospitalization, appellant underwent 
diagnostic arthroscopy of the left knee for internal 
derangement.  The operative results revealed Grade IV 
chondromalacia; no ligamentous laxity; and intact ligaments 
and menisci.  

An April 1989 rating decision increased the evaluation for 
residuals of a left knee injury from noncompensable to 10 
percent, which was coded under Diagnostic Code 5257.  
Appellant appealed an August 1993 rating decision, which 
confirmed a 10 percent evaluation for residuals of a left 
knee injury, coded under Diagnostic Code 5257 for 
instability.  

On October 1993 and April 1997 VA orthopedic examinations, 
appellant limped and wore a large left knee brace.  
Clinically, there was knee joint line tenderness.  Ligaments 
were normal.  Anterior drawer testing on the earlier 
examination revealed only 3-mm movement in the knees.  

On January 2000 VA orthopedic examinations, appellant's 
complaints included left knee weakness/"collapsing" 
sensation and wobbling-type instability without locking.  
Flare-ups occurred once or twice a week with standing or 
walking.  Clinically, he had a left-knee limp and mild 
lateral/moderate medial joint line tenderness.  However, the 
ligaments were described as normal with no significant 
ligamentous laxity on testing.  

Parenthetically, a VA General Council opinion held that a 
claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability. See VAOPGCPREC 23-
97 (July 1, 1997). See also VAOPGCPREC 9-98 (August 14, 
1998).  Accordingly, a June 2002 rating decision subsequently 
assigned appellant a separate 10 percent evaluation for 
degenerative joint disease of the left knee, effective 
September 20, 2001.  It is reiterated that since appellant 
did not submit a timely Notice of Disagreement with respect 
to that 10 percent evaluation assigned, the appellate issue 
involving the left knee is limited to an increased rating for 
a left knee disability based on instability.  

Pursuant to a July 2003 remand, a March 2004 VA orthopedic 
examination was conducted.  On said March 2004 VA orthopedic 
examination, appellant's complaints included left knee 
partial "collapsing" sensation without locking.  Flare-ups 
occurred usually daily with standing or walking.  Clinically, 
he limped on the right foot (which had recently been 
injured).  He wore a large left knee brace.  There was mild 
medial joint line tenderness and no lateral joint line 
tenderness.  Anterior drawer testing revealed only 1/8-inch 
movement in the knee.  Significantly, moderate anterior 
cruciate ligamentous laxity was noted.  It was also noted 
that laxity was difficult to detect due to appellant's muscle 
tightness.  All components in the knee joint were described 
as stable without subluxation.  

Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 20 
percent evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Although appellant 
apparently required a knee brace due to left knee 
instability, the pertinent clinical evidence did not reveal 
any severe ligamentous laxity/instability of the left knee.  
Significantly, numerous VA examinations during the applicable 
period in question have clinically reported no more than 
moderate ligamentous laxity/instability of the left knee.  
Thus, the criteria for an increased rating in excess of 20 
percent for the service-connected left knee disability based 
on instability would not be warranted under Diagnostic Code 
5257.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, it appears that 
in assigning appellant a separate 10 percent evaluation under 
Diagnostic Code 5010, which sets forth criteria that 
specifically include painful motion and associated functional 
loss, the RO has compensated appellant for painful left knee 
motion based on arthritis.  Additionally, it appears that the 
20 percent evaluation currently assigned for left knee 
instability under Diagnostic Code 5257 adequately compensates 
him for any weakness or other functional loss involving that 
knee attributable to instability.  See also 38 C.F.R. § 4.14 
(2004) and Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
There is simply no credible, competent evidence indicating a 
greater degree of functional loss attributable to the left 
knee instability than that commensurate with the assigned 20 
percent rating, reflecting no more than a moderate degree of 
instability.  The regular schedular standards adequately 
compensate appellant for any adverse industrial impact his 
left knee instability produces.

Additionally, the clinical evidence did not reflect that the 
service-connected left knee disability based on instability 
presents such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, 
particularly since appellant was ambulatory without any 
severe gait impairment/instability.  38 C.F.R. § 3.321(b)(1).  
Since the preponderance of the evidence is against allowance 
of this issue on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.


ORDER

Service connection for a heart disability and an increased 
rating in excess of 20 percent for a left knee disability 
based on instability are denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


